Title: Thomas Jefferson to Craven Peyton, 16 September 1812
From: Jefferson, Thomas
To: Peyton, Craven


          Dear Sir Monticello Sep. 16. 12
          I recieved yesterday the inclosed letter, and have this day forwarded on the bill it covered, to mr Hollins of Baltimore. by the Northern mail which leaves Milton tomorrow it will reach him on Saturday, whereas had I waited to send it thro’ messrs Gibson & Jefferson at Richmond it could only have got to Richmond on that day, and would have added near a week to the term at which it is payable.  mr Morgan mentions an account inclosed—but none was inclosed. as the bill was the 2d of exchange, the letter is a duplicate, & I presume the account is in the original letter not yet recieved. be so good as to return me the letter, and when convenient to yourself we will have a settlement of our accounts, and I will give you an order on G. & Jefferson for the balance of the bill.   also need some order from Dr Gilmer on that subject. accept my friendly salutations.
          
            Th:
            Jefferson
        